Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 1 of 16 PageID# 351



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    (Alexandria Division)
  Q.T., et al.,                                     *

                   Plaintiffs,                      *

      v.                                            *
                                                         CASE NO. 1:19-cv-01285 (RDA/JFA)
  FAIRFAX COUNTY SCHOOL                             *
   BOARD, et al.,
                                                    *
                   Defendants.
                                                    *

                                         *
                  PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
                  IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

           Defendants Fairfax County School Board, Superintendent Scott Brabrand, and Assistant

 Superintendent, Department of Social Services, Teresa Johnson, filed their Motion to Dismiss on

 January 13, 2020, see ECF No. 19, and Plaintiffs filed their Opposition to Defendants’ Motion to

 Dismiss on February 12, 2020, see ECF No. 24 (“Opposition”). Plaintiffs file this Notice of

 Supplemental Authority to advise the Court of several cases that have occurred since the filing of

 the initial briefs by the parties.

           Plaintiffs’ rationale for providing these supplemental authorities is simple and

 straightforward: actions that invade and defeat the rights of students with disabilities are

 distinguishable from the rights accorded to children in school settings under the Individuals with

 Disabilities Education Act (“IDEA”). In evaluating which set of rights are implicated, the Court

 is to look at the nature of the violation, not its geographical setting. The following cases reiterate

 the central premise of Plaintiffs’ case that restraint and seclusion are not educational services and

 that usage of such methods must be viewed through the protections accorded under Title II of the

 Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131, et seq., and Section 504 of the
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 2 of 16 PageID# 352



 Rehabilitation Act (“Section 504”), 29 U.S.C. § 794. Such claims need not be exhausted and, in

 the face of any motion to dismiss, must be viewed as fact matters requiring discovery.

          Responding to Defendants’ suggested cases also makes sense, see June 12, 2020 E-mail

 from Maya Eckstein, attached hereto as Ex. A, as it addresses, in a single filing, the implications

 and distinguishing factors of those rulings. Defendants’ case authority is based on matters

 involving the provision of specific educational services, which are statutorily and logically

 connected to the individualized inquiry that the IDEA embodies. But systemic physical and

 emotional abuse, forced isolation, segregation, and employment of punitive and quasi-law

 enforcement tactics against children with disabilities are not and never can be equated to an

 “educational service.” They are in fact the antithesis of it. Defendants’ cases prove Plaintiffs’

 point.

   I.     Plaintiffs’ Supplemental Authorities

          In Doe v. Township High School District 214, No. 19-cv-3052, 2020 WL 1081726, at *1

 (N.D. Ill. Mar. 6, 2020), attached hereto as Exhibit B, a minor plaintiff filed suit against a school

 district under Section 504. The student alleged that the school district had “engaged in a practice

 of targeting students with disabilities . . . for harassment, unwanted negative attention and

 discipline.” Id. at *2. Plaintiff claimed that the school district “failed to provide [him], a person

 with disabilities, the same access, use and enjoyment of education as other students” because of

 his disabilities, and that the “unequal treatment occurred because of his disabilities.” Id. The

 district moved to dismiss citing some of the same grounds alleged by Defendants here. The Doe

 Court denied defendants’ motion seeking dismissal for a failure to exhaust administrative

 remedies under the IDEA and Fry v. Napoleon Community Schools, 137 S. Ct. 743 (2017).

          The court expressly found that “[n]otwithstanding the complaint’s language regarding the

 educational limits [p]laintiff ran up against, the crux of the complaint is directed toward
                                                    2
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 3 of 16 PageID# 353



 discrimination that had nothing to do with a [Free Appropriate Public Education (“FAPE”)], and

 therefore this count may proceed.” Doe, 2020 WL 1081726, at *5. The court noted that the

 substance of the conduct at issue was dispositive. It explained that “the Supreme Court has

 cautioned against looking at the surface . . . of a complaint” and that “allusions to . . . educational

 opportunities cannot be dispositive.” Id. The court stated that “although hard to divorce from the

 context of him being a student,” student status was not preclusive or dispositive. Id. The plaintiff

 “could present a cause of action in other contexts.” Id. (internal citations and quotations omitted).

 Thus, “‘being excluded and isolated from his classroom and peers on the basis of disability,’”

 although it could constitute a violation of the complaining student’s individual education plan

 “was not, first and foremost, related to his FAPE.” Id. The court further noted that as an adult

 “could press the same claims,” for disability discrimination, the complaint could proceed and

 administrative exhaustion under the IDEA was not necessary. Id.

        Here, Plaintiffs allege the same Section 504 violations. Opposition 1. Plaintiffs allege that

 the “Defendants have routinely and unnecessarily inflicted restraint and seclusion on students

 with disabilities because of their disability-related behaviors,” id. at 3, i.e., they were “harassed

 by school administrators and singled out for isolation, investigation, and punishment because of

 [their] disabilit[ies],” Doe, 2020 WL 1081726, at *5.

        Moreover, Plaintiffs do not make requests for educational services. Rather, their claims

 directly relate to “discrimination on the basis of disability,” and even though “such treatment

 indirectly [impedes their] access to a FAPE[.]” id., the issue is discrimination based on disability

 itself. This makes eminent sense as the IDEA is not a shield against the ADA, it is constructed to

 assure the creation of a student specific plan to allow the provision of a free appropriate

 education. When the allegations are about the mistreatment and abuse of children with



                                                    3
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 4 of 16 PageID# 354



 disabilities themselves, however, the ADA and Section 504 create remedies for discrimination

 based on such conduct.

          In The Georgia Advocacy Office v. State of Georgia, --- F. Supp. 3d ---, 2020 WL

 1650434, at *1 (N.D. Ga. Mar. 19, 2020), attached hereto as Exhibit C, the court ruled that IDEA

 exhaustion did not preclude an action by advocacy groups under the ADA against the State of

 Georgia. The court found that plaintiffs’ claims that the State of Georgia “unnecessarily removes

 students from general education classrooms, leading to stigmatization and a poor education,” The

 Georgia Advocacy Office, 2020 WL 1650434, at *1, while tied to plaintiffs’ “status as students,”

 does not preclude an action where “stigmatization is the gravamen of the complaint,” id. at *10.

 In such a circumstance, “[p]laintiffs did not have to exhaust their remedies under the IDEA.” Id.

 Equally as important for this action, the district court agreed that plaintiffs had properly asserted

 an “Olmstead claim” 1 because they adequately alleged that students with disabilities were being

 unlawfully segregated when they “could be educated in a more integrated setting” and “the

 schools can be reasonably accommodated” to allow students to be educated in a more inclusive

 setting. Id. at *7. 2

          Accordingly, Georgia Advocacy Office establishes that repeated isolation, unlawful

 restraint, and unjustified segregation of schoolchildren with disabilities while in Defendants’

 care, custody, and control is discrimination resulting from disability status. Opposition 24–27.

 Georgia Advocacy Office also buttresses Plaintiffs’ contention that Title II of the ADA and their

 Olmstead claims support a prayer for relief against the unlawful and discriminatory use of



 1
     See generally Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999).
 2
   While the syntax is difficult to follow, the decision supports the notion that plaintiffs properly
 pled their Olmstead claim, which afforded them relief under the ADA, and that exhaustion of that
 claim under the IDEA was not required.
                                                   4
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 5 of 16 PageID# 355



 restraint, seclusion, and unjustified segregation. Opposition 18–19, 25–27. As the court in

 Georgia Advocacy Office explained, the integration regulation in Title II of the ADA “requires a

 ‘public entity [to] administer . . . programs . . . in the most integrated setting appropriate to the

 needs of qualified individuals with disabilities.” 2020 WL 1650434, at *7 (citing 28 C.F.R. §

 35.130(d)). Thus, when this right is violated, it is actionable under Title II itself.

         In the instant action, Plaintiffs allege, inter alia, that, due to unlawful restraint and

 seclusion, they have been illegally segregated in violation of Title II of the ADA’s integration

 mandate. See Pl.s’ Am. Compl., Dec. 13, 2019, ECF No. 17 (“Am. Compl.”) ¶¶ 2, 20, 22, 75,

 89, 91, 265, 270, 281. This violates the mandate that Defendants “must provide [integrated]

 services to [students] with disabilities when: (1) the services are appropriate; (2) the [students] do

 not oppose the services; and (3) the [defendants] can reasonably accommodate the” integrated

 services. Georgia Advocacy Off., 2020 WL 1650434, at *7. In rejecting defendants’ arguments

 that plaintiffs failed to state a claim under Title II and Olmstead, the Georgia court recognized

 and affirmed that Title II and Olmstead allow and provide for the very remedies Plaintiffs seek in

 their Amended Complaint. Id. at *7–8. Such a judicial issued statement gives short shrift to the

 Defendants self-serving surmise that the Olmstead Court’s “holding was modest.” See Def.s’

 Reply in Supp. of Mot. to Dismiss, Feb. 21, 2020, ECF No. 25, 13–14.

         In S.C. v. Round Rock Independent School District, No. A-19-CV-1177-SH, 2020 WL

 1446857, at *9 (W.D. Tex. Mar. 25, 2020), attached hereto as Exhibit D, the court denied

 defendant’s motion to dismiss plaintiff’s ADA and Section 504 claims on grounds similar to

 those raised by Defendants. The S.C. Court rejected defendants’ 12(b)(1) motion to dismiss on

 jurisdictional ground, noting that “exhaustion of administrative remedies under the

 Rehabilitation Act and ADA is not a jurisdictional requirement[.]” Id. at *4. Such a ruling



                                                    5
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 6 of 16 PageID# 356



 directly undermines the Defendants’ contention that dismissal for failure to exhaust is a

 jurisdictional issue. See Def.s’ Mem. in Supp. of Mot. to Dismiss, Jan. 13, 2020, ECF No. 19, 9–

 13; see also Opposition 6 n.1.

         The United States District Court for the Western District of Texas also found that the

 plaintiff’s ADA and Section 504 claims do not require exhaustion because the complaint was

 focused principally on harm caused by the failure of defendants to provide accommodations for

 plaintiff’s Anorexia Nervosa, which then led to a “‘psychic and physical tailspin,’” for plaintiff.

 S.C., 2020 WL 1446857, at *2. The fact that the plaintiff in S.C. had filed an administrative

 action under the IDEA concerning the same claims contained in her lawsuit, (which was

 dismissed as untimely), did not defeat the ADA and 504 claims. Id. at *4. The court found that,

 despite plaintiff’s purported attempts to exhaust under the IDEA, “the substance of [plaintiff’s]

 Complaint largely focuse[d] on” her disabilities and the ADA’s and Section 504’s “promise of

 ‘non-discriminatory access to public institutions.’” Id. at *7 (citations omitted).

         S.C. focused on the nature of the injury, not the setting. Thus, because the gravamen of

 Plaintiffs’ Amended Complaint is Defendants’ unlawful reliance on restraint and seclusion,

 without considering other responses that could accommodate the disability, the claim is one

 under the ADA. Opposition 7–12.

         In A.K.B. By & Through Silva v. Independent School District 194, No. 19-CV-2421

 (SRN/KMM), 2020 WL 1470971, at *1 (D. Minn. Mar. 26, 2020), attached hereto as Exhibit E,

 parents of a child with disabilities filed suit against a school district for “fail[ing] to formulate a

 [] plan to address” their child’s asthma “and [the] need for accommodations[.]” Id. at *2. The

 complaint further alleged that as a direct result of that failure, the plaintiff suffered “prolonged

 oxygen deprivation” that led to “extensive, permanent brain damage.” Id. The parents sought



                                                    6
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 7 of 16 PageID# 357



 damages arising from the district’s failure to provide accommodations. Initially, plaintiff filed an

 administrative action “to exhaust their administrative remedies in anticipation of filing other civil

 claims against the School District.” Id. at *3. The administrative action was dismissed because

 the remedies plaintiffs sought were “beyond the reach of the IDEA and its remedies . . . .” Id.

 The parents then filed a civil action. The school district moved to dismiss the action for failure to

 exhaust under the IDEA. Id. at *4. The court dismissed this gambit.

        Focusing on the conduct at issue, the court determined “that the District is only the

 ‘location’ of the discrimination alleged,” and as plaintiffs “could have brought essentially the

 same Complaint if the alleged conduct occurred at another public facility” and where “the

 District’s adult employees, could have pressed essentially the same grievance,” id. at *6, the

 action could be maintained and need not be exhausted.

        A.K.B. establishes that compensatory relief for damages due to unlawful use of restraint

 and seclusion are not forms of relief provided by an IDEA due process hearing. Opposition 15,

 17–19. Defendants’ failure to provide reasonable accommodations to students with disabilities

 and the harm caused by unlawful use of restraint and seclusion is a right that could have been

 asserted by any adult employee at the school. See id. at 7–11. The school was merely the location

 the harm was perpetrated. There is no protection for the abuser because they choose a school

 setting for the misconduct. Id. at 9.

        In A.F. by & through Fournier v. Portland Public School District, No. 3:19-CV-01827-

 BR, 2020 WL 1693674, at *3 (D. Or. Apr. 7, 2020), attached hereto as Exhibit F, the United

 States District Court for the District of Oregon found that a student with autism, who sued a

 school district for refusing “to accommodate him by denying him access to medically necessary

 mental-health care while at school” was not bringing an IDEA claim subject to exhaustion. The



                                                   7
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 8 of 16 PageID# 358



 court ruled that as “[t]he lack of treatment dramatically impairs [p]laintiff’s ability to function in

 any setting, including school.” Id. at *4. Thus, the “substance of [p]laintiff’s claim is the need to

 receive mental-health treatment in the educational setting rather than mere access to educational

 services . . . [which] is not subject to the exhaustion requirements of the IDEA.” Id. Similarly,

 Plaintiffs here “challenge policies that have the effect of discriminating against such students

 with disabilities on the basis of disability.” Id. (citations omitted); see also id. at 5, 7–10, 13 n.6.

         In United States v. State of Georgia, No. 1:16-CV-03088-ELR, slip op. at 2 (N.D. Ga.

 May 13, 2020), attached hereto as Exhibit G, the district court ruled that claims that the State of

 Georgia discriminated against “thousands of public school students with behavior-related

 disabilities” in violation of Title II of the ADA by “unnecessarily segregating them, or by placing

 them at serious risk of segregation in a separate and unequal educational program known as the

 Georgia Network for Educational and Therapeutic Support Program[.]” The United States further

 alleged that “such isolation and segregation of these students violates the ADA’s mandate that

 public entities ‘administer services, programs, and activities in the most integrated setting

 appropriate to the needs of qualified individuals with disabilities.’” Id. IDEA exhaustion was not

 required because “like many Title II violation cases, Plaintiff alleges far more than simply the

 denial of a FAPE . . . .” Id. at19. The court reasoned that “systematic discriminatory practices

 which result in unlawful stigmatization, deprivation of advantages that come from integrated

 learning environments, denial of access to public institutions, and unjustified segregation and

 discrimination of children” with disabilities are the types of claims that go “much further” than

 the mere denial of FAPE. Id. at 19–20.

         Plaintiffs arguments in the instant action allege violations of Title II’s integration

 mandate, Am. Compl. ¶¶ 2, 20, 22, 75, 89, 91, 265, 270, 281; request relief pursuant to



                                                     8
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 9 of 16 PageID# 359



 Olmstead, Opposition 17–19, 25–27; and assert that the systemic abuse, isolation, and

 segregation of students with disabilities entrusted to Defendants’ care. These claims implicate

 “discriminatory practices” that go “much further” than the mere denial of FAPE, id. at 5–15.

        In Piotrowski on behalf of J.P. v. Rocky Point Union Free Sch. Dist., No.

 18CV6262RRMSIL, 2020 WL 2836792, at *3–4 (E.D.N.Y. May 28, 2020), attached hereto as

 Exhibit H, a student sued a school district under the ADA, Section 504, and 42 U.S.C. § 1983 for

 failure to accommodate his Type 1 diabetes, which took the form in part of punishing Plaintiff

 for using his cell phone, “despite defendants’ knowledge that [the student] used his cell phone to

 monitor his blood sugar[.]” Defendants moved to dismiss, alleging the court lacked jurisdiction

 because the plaintiff failed to exhaust under the IDEA. Id. at 4–5. The court summarily rejected

 the argument, finding “that the claims that [plaintiff] advances are beyond the reach of the

 IDEA’s exhaustion requirement” because “the gravamen of the complaint concerns [plaintiff’s]

 discriminatory discipline and suspension from school, which extends well beyond denial of a

 FAPE.” Id. at 7.

        In Clines v. Special Admin. Bd. Transitional School District of the City of St. Louis, No.

 4:18-CV-00153-NAB, 2020 WL 3036053, at *1 (E.D. Mo. June 5, 2020), attached hereto as

 Exhibit I, plaintiff, a child with autism, kicked the defendant, who was one of his instructors.

 After the defendant tried and failed to de-escalate the situation, he threw the plaintiff to the

 ground, which broke the plaintiff’s bones and dislocated his shoulder. Id. at *1. The child sued

 alleging violations of 42 U.S.C § 1983. In assessing whether the attack on the student concerned

 a denial of FAPE, the court concluded that “[t]he crux” of the allegations was “not [the

 defendant’s] failed attempts to use de-escalation techniques,” but, rather, defendant’s “‘forceful

 and violent action.’” Id. at 5. Because plaintiff “could have brought a claim for this conduct had



                                                   9
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 10 of 16 PageID# 360



 it occurred at a non-school public facility, and an adult employee or visitor of the school could

 similarly bring claims for redress of the resulting injuries,” the court found that the IDEA

 exhaustion requirement did not apply under the circumstances. Id.

         Adding to this body of case law, the U.S. Government Accountability Office (“GAO”)

 issued findings in April 2020 addressing widespread underreporting of restraint and seclusion in

 public schools. See U.S. Gov’t Accountability Off., GAO-20-345, K-12 Education: Education

 Needs to Address Significant Quality Issues with Its Restraint and Seclusion Data (Apr. 2020),

 https://www.gao.gov/assets/710/706269.pdf [hereinafter, “2020 GAO Report”], attached hereto

 as Exhibit J. According to the GAO, schools consistently underreport restraint and seclusion,

 which “is particularly concerning because . . . students with disabilities [] are disproportionately

 affected” by those practices. Id. at 1; see also id. at 13 (“[D]ata show[s] that restraint and

 seclusion disproportionately affect students with disabilities and its data quality review showed

 that substantial portions of districts of all sizes inaccurately reported zeros.”).

         The GAO noted that “about one-third of large and one-fourth of very large districts

 reported zero incidents” of restraint and seclusion during the 2015-2016 school year. Id. at 12.

 Such deceptive practices “have consequences for the students who are restrained or secluded in

 school and whose restraint or seclusion goes un-reported.” Id. at 29. As the GAO noted “[w]hen

 federal data are misreported to the public, it undermines confidence in that data and fails to

 provide decision makers with reliable information on which to make informed policy decisions

 to protect students.” Id.

         The 2020 GAO Report supports Plaintiffs’ claims that: (1) students with disabilities are

 disparately impacted by Defendants’ unlawful use of restraint and seclusion, Opposition 26–27;

 (2) that the failure to accurately report instances of restraint and seclusion is systemic and, thus



                                                   10
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 11 of 16 PageID# 361



 supports claims under the ADA, Section 504, and 42 U.S.C. § 1983 that need not be exhausted

 under the IDEA, id. at 12–15, 23–30, see also 2020 GAO Report at 2 n.3; and (3) Plaintiffs,

 including Organizational Plaintiffs, should have standing to bring suit, particularly where the

 Federal Government is ill-equipped to address these systemic issues, Opposition 17–23.

  II.    Defendants’ Supplemental Authorities

         Defendants have notified Plaintiffs that they intend to rely on at least six authorities

 purportedly supporting their Motion to Dismiss. See Ex. A. However, Defendants’ reliance on

 these authorities is misplaced, as they are readily distinguishable from the facts presented in this

 case.

         First, Defendants rely on an unpublished opinion by the Ninth Circuit in A.L. by &

 through Lee v. Clovis Unified School District, 798 F. App’x 163 (9th Cir. 2020), attached hereto

 as Exhibit J. In this two page opinion, the Ninth Circuit provides no analysis or description of the

 facts or issues in the case, other than a general statement that the appellants’ federal claims

 alleging “segregation from the school’s general population” and requesting a school “change its

 policy of prohibiting aids form communication with parents . . . are topics typically discussed

 when crafting a FAPE.” Id. at 164. Moreover, the Ninth Circuit references that appellants

 “settled their IDEA claims without receiving an administrative decision,” id., indicating that an

 IDEA action was first pursued, which is not the case here because the IDEA does not afford

 relief to the Plaintiffs for their claims, Opposition 13–15. Further, the underlying district court

 opinion, available to Defendants at the time they filed their Motion to Dismiss, but which they

 did not avail themselves of or refer to in earlier briefing, is irrelevant to the issues presented in

 this case concerning Plaintiffs’ allegations of systemic abuse, isolation, and segregation in

 violation of Title II’s integration mandate.



                                                   11
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 12 of 16 PageID# 362



         Defendants’ also purport to rely on Angela B. v. Dallas Independent School District, No.

 3:20-CV-0188-D, 2020 WL 2101228, at *5 (N.D. Tex. May 1, 2020), attached hereto as Exhibit

 K, where the court ruled that the gravamen of plaintiffs’ claims was the denial of education

 services for failure to “adopt a plan individualized to the student’s needs” to “correct dyslexia

 intervention . . .” Here, the crux of Plaintiffs’ Amended Complaint does not allege that

 Defendants failed to adopt individual, specific educational plans as in Angela B.; instead, it

 asserts, inter alia, that students with disabilities are systematically and disparately subjected to

 physical assault, restraint, and isolation because of their disabilities in violation of Title II of the

 ADA and Section 504. Opposition 2, 10, 25–27. Thus, Angela B. is irrelevant to Plaintiffs’

 systemic claims.

         Sorah v. Tipp City Exempted Village School District Board of Education, No. 3:19-CV-

 120, 2020 WL 1242882, at *1 (S.D. Ohio Mar. 16, 2020), attached hereto as Exhibit L, involved

 a student with disabilities who was suspended for possession of “tobacco and a vape pen” and

 later expelled “after a wooden pipe, rolling papers and empty tobacco wrappers were found in his

 care on school property.” Id. Upon his return, the school reduced his education schedule and he

 “was not given visual supports or frequent checks of his comprehension” in accordance with his

 Section 504 plan. Plaintiffs alleged that “[a]s a result of [d]efendants’ discriminatory practices,

 [plaintiff] suffered a compromise in his education.” Id. The court dismissed his claims, finding

 that the substance of plaintiff’s complaint was the denial of FAPE because the allegations

 surrounding his punishment were directly linked to requirements outlined in the IDEA governing

 suspension of individuals with disabilities. Notably, the plaintiff in Sorah was never physically

 abused, held down, placed in isolation for several minutes at a time, or consistently segregated




                                                    12
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 13 of 16 PageID# 363



 from the general education population. Thus, Sorah is of no import to the issues presented in this

 case.

           Defendants also point to T.R. v. School District of Philadelphia, No. CV 15-4782, 2020

 WL 2100945, at *1 (E.D. Pa. Apr. 30, 2020), 3 attached hereto as Exhibit M. T.R. is

 distinguishable because it involves allegations that the school district failed to provide

 “translation and interpretation services to limited English proficient parents of the ability to

 meaningfully participate in the special education process and the development of” IEPs. Id.

 While the T.R. court found that such services are inextricably intertwined with a student’s right

 to FAPE, individual educational services directly linked to the IEP process like those discussed

 in T.R. are completely divorced from the relief sought by plaintiffs here, e.g., systemic changes

 to Defendants’ use of physical restraint, seclusion, and segregation of students with disabilities

 as punitive measures for students’ disability-related behaviors.

           Similarly, Defendants’ reliance on Donohue v. Lloyd, No. 18-CV-9712 (JPO), 2020 WL

 2834207, at *1 (S.D.N.Y. June 1, 2020), attached hereto as Exhibit N, is equally misguided.

 Donohue involved claims of a parent against New York City and State entities involving certain

 alleged discriminatory conduct and retaliation “during a hearing regarding [a student’s]

 placement for the 2018-2019 school year.” Id. As Plaintiffs have explained, a challenge to

 placement is completely irrelevant to the relief Plaintiffs seek here, “e.g., provision of basic

 reasonable accommodations, requiring staff training on supporting students with disabilities,

 restricting restraint and seclusion, and performing district-wide data collection[.]” Opposition 12.




 3
     T.R. is currently on appeal to the United States Circuit Court of Appeals for the Third Circuit.
                                                    13
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 14 of 16 PageID# 364



           Finally, Defendants intend to rely on J.F. v. San Diego County Unified School District,

 No. 19-CV-2495-CAB-LL, 2020 WL 1692534, at *1 (S.D. Cal. Apr. 7, 2020), 4 attached hereto

 as Exhibit O. Again, this case misses the mark. The plaintiff in J.F. brought claims under the

 IDEA alleging that the school district failed to provide him with a 1:1 aide, “which has resulted

 in an escalation of problematic behaviors and unnecessary difficulties, ultimately denying

 Plaintiff . . . a proper education.” Id.

           The demarcation in Defendants’ cases are that they all involve an education service that

 could be subject to some form of negotiation and provision under the IDEA. The Plaintiffs here

 are not advocating for educational services to assist them in obtaining their educations. Indeed,

 the use of physical force, physical restraint, forced isolation, segregation, humiliation, and scorn,

 unrecorded, in secret, without notice or input from parents, the student, or trained professionals,

 has nothing whatsoever to do with the IDEA. It is a perversion of the IDEA to contend that it can

 be twisted into a defense against violations of the basic rights of people with disabilities. To

 claim that this complaint seeks vindication of some educational right, subject to contractual

 negotiation misses the mark.

           Defendants’ purported supplemental authorities have one thing in common: they all have

 nothing to do with the conduct alleged in Plaintiffs’ Amended Complaint. None of the parents or

 children involved in this case negotiated a contract that allowed the student to be hit, dragged,

 held down, placed in confinement, denied access to their parents, or have their suffering go

 unreported and hidden. Try as they might, Defendants cannot and should not be allowed to recast

 brutality as some form of education benefit. Segregation and isolation do not foster the

 educational setting, they deny it. Dragging a child with disabilities down a hallway in tow by



 4
     J.F. is currently on appeal to the United States Circuit Court of Appeals for the Ninth Circuit.
                                                    14
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 15 of 16 PageID# 365



 grown men and women with positions of authority may teach something about how Defendants

 view students with disabilities, but it has nothing to do with providing a child an education.

                                          CONCLUSION

        For the reasons set forth above and in Plaintiffs’ Opposition, Plaintiffs respectfully

 request that this Court grant Plaintiffs’ Motion for Leave to File Notice of Supplemental

 Authority and deny Defendants’ motion to dismiss.



 Dated: June 23, 2020
                                               Respectfully submitted,
                                               /s/ Kevin Byrnes
                                               Kevin E. Byrnes, VSB No. 47623
                                               Fluet Huber + Hoang, PLLC
                                               1751 Pinnacle Drive
                                               10th Floor
                                               Tysons, Virginia 22102
                                               T: (703) 590-1234
                                               F: (703) 590-0366
                                               kbyrnes@fhhfirm.com

                                               Regina Kline (pro hac vice)
                                               Eve L. Hill (pro hac vice)
                                               Sharon Krevor-Weisbaum (pro hac vice)
                                               Anthony J. May (pro hac vice)
                                               BROWN, GOLDSTEIN & LEVY, LLP
                                               120 East Baltimore Street, Suite 1700
                                               Baltimore, Maryland 21202
                                               T: (410) 962-1030
                                               F: (410) 385-0869
                                               RKline@browngold.com
                                               EHill@browngold.com
                                               SKW@browngold.com
                                               AMay@browngold.com

                                               Counsel for Plaintiffs




                                                 15
Case 1:19-cv-01285-RDA-JFA Document 27 Filed 06/23/20 Page 16 of 16 PageID# 366



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 23, 2020, I electronically filed this document with the Clerk

 of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to counsel of

 record for all parties.


                                                 /s/ Kevin Byrnes

                                                 Kevin E. Byrnes, VSB No. 47623




                                                   16
